OFFICE   OF THE AT-iORNEY      GENERAL    OF TEXAS
                            AUSTf PI




                                                             .



ffonorable John D. Reed, Commissioner
Bureau OS Labor Statlstlcs
Austin, Texas
Dear Sir;

            _’                            thin   ode OS




     in excess of nine per day.   However, the exemption
     as provided for in Section 6 makes no mention of
     rates of pay.   Please advise me whether or not suoh
     manusacturers OS cotton goods who come within the
     jurisdiction  of one of the three Federal Aats men-
     tioned in Section 6 are eligible    for an exemption
     under same and if they ape eligible    under the pro-
     viaiona of Section 6, would the exemption as provided
Honorable    John D, Reed, page 2


        for InSectIon    3 control the rate of wages or vould
        such an exemption, if granted under Section 6, exempt
        these manufacturers   of cotton goods from the provi-
        sions of paying double time for those hours in ex-
        cesa of nine.
             A. . . . ”

             ?ection 3 of Senate Bill      Ro.~l29,    Aate of the 48th
Legislature,     reads as follows:
              %o Selnale shall be employed in any factory    en-
        gaged In the raenufacture    of cotton, woolen or worst-
        ed goods .or artiales   of merchandise manufactured out
        of cotton goods for more than ten (10) hours in any
        one oalendar day, nor more than sixty (60) hours in
        any one calendar week,     If such female is employed
        for more than nine (9) hours in any one day she
        shall receive pay at the rate OS double her regular
        pay for such time as she may be employed for more
        than nine (9) hours per day,”
              Section 6 of Senate   Bill   129, Aota    OS the   48th Legisla-
ture,    reads as Solloma:
               ‘In addition to the foregoing   exemptions, ln
        time of war and/or when the kresident of the United
        States proalcrims a state of national emergency to
        exist,    female workers employed in industries   coming
        within the jurisdiction     OS the Pair Labor Standards
        Act of 1938 and amendments thereto,     the Act OS June
        30th, 1936, C. 881, 49 statute 2036, U. 5. Code,
        Supplement II, Title 41, Paragraph 35-45, as auended
        by Act of Nay 13, 1942, Public 1~0. 552, 77th Congress,
        2nd Session,    commonly known as the Walsh-Healey Act,
        or the Act of Darth 3, 1931, C. 441, 46 Statute
        1494, as amended August 30, 1935, C. 825, 49 Stat-
        ute 1011, u. 3. Code Title 40, Paragraph 276~ and
        Supplement V, Title 40, Paragraph 276A-2768-6, com-
        monly known as the Bacon-Davis Act, are exempted
        from the provisions     OS Seotions 1, 2, 3, 4, 5$ and
        13 of this Act, and female workers in such industries
        may be employed not exceeding ten (10) hours per day
        provided such hours of employment in such industries
        are not injurious    to the health or morals OS female
Honorable- John D. Reed, page 3
                                63

     employees, or working such hours does not add to
     the hqzards OS their occupations   and such hours of
     employment are in the publio interest.     Provided,
     however, that in time of war and/or when the Presi-
     dent of tha United States proclaims a state of nat-
     ional emergency to exist,  all female office    employees
     of such employers coming within the purview OS Seo-
     tion.6 hereof are exempt from the provisions     of this
     Act.”

           The above ousted provisions  of Section 6 are plain
and nnambiguous and expressly provide that female workers em-
ployed lxi industries  coming within the jurisdiction of one of
the three Federal Acts above mentioned are exempt from the
provisions  OS Sections 1;,2, ,3, 4, 5 and 13 of this Act.
            ~1t.i~ therefore  our opinion that manuSacturers OS
cotton 9oods who come within the jurisdiction     OS one of the
three Federal Acts mentioned in Section 6 of Senate Bill 129
are eligible     for an exemption under same, both as to hours
of labor and overtime wages.

                                                  Very truly   your5
                                          AZTORHEY
                                                 G’JBBRALOF TEXAS



                                          BY         pz. huq.-l.
                                                      J. C. Davis, Jr.
                                                             Assistant
JCD:db
                   ~~p~o~'Jib        &,   d?r~'